EXHIBIT 10.13
Amendment to the
Stock Unit Agreement
     THIS AMENDMENT (the “Amendment”) is made, effective as of _________ (the
“Effective Date”), between Martin Marietta Materials, Inc, a North Carolina
corporation (the “Corporation”), and _________ (the “Employee”).
     WHEREAS, the Corporation and the Employee are parties to an agreement
effective as of _________, under which the Employee was awarded Stock Units
under the Company’s Amended and Restated Stock-Based Award Plan (the “Award
Agreement”); and
     WHEREAS, the parties wish to amend the Award Agreement to ensure compliance
with, or exemption from, provisions of the Section 409A of the Internal Revenue
Code of 1986, as amended, and its implementing regulations and guidance; and
     WHEREAS, capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Company’s Amended and Restated Stock-Based
Award Plan and the Award Agreement.
     NOW THEREFORE, in consideration of these premises, and intending to be
legally bound:
          1. The last sentence of Section 4 of the Award Agreement is hereby
amended in its entirety to read as follows:
“The distribution from Units to Common Stock will be one Unit for one share of
Common Stock and will be made as soon as practicable following the Vesting Date,
but in no event later than 60 days following the Vesting Date.”
          2. The last sentence of Section 7(a) of the Award Agreement is hereby
amended in its entirety to read as follows:
“If the Employee’s employment with the Corporation is terminated prior to the
Vesting Date by the Corporation without Cause, then the Units shall be
immediately vested as of the date of such termination of employment, converted
into Common Stock and distributed to the Employee as soon as practicable, but in
no event later than 21/2 months following such termination of employment.”
          3. Section 7(b) of the Award Agreement is hereby amended in its
entirety to read as follows:
“Disability. If the Employee’s employment with the Corporation is terminated
prior to the Vesting Date as the result of a Disability, then the terms of all
outstanding Units shall be unaffected by such disability and the Units will vest
on the date the Employee reaches age 62. Such Units will be converted into
Common Stock and distributed to the Employee as soon as practicable following
the date the Employee reaches age 62, but in no event later than the last day of
the

Page 1 of 3



--------------------------------------------------------------------------------



 



calendar in which contains the date the Employee reaches age 62. A ‘Disability’
shall occur if the Employee is entitled to commence benefits under a long-term
disability plan maintained by the Corporation, provided that such ‘Disability’
also constitutes a disability under Treas. Reg. §§ 1.409A-3(i)(4).”
          4. A new Section 7(d) is hereby added to the Award Agreement to read
as follows:
“Compliance with Section 409A: If the termination giving rise to the
distribution of Common Stock described in this Section 7 is not a “Separation
from Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any
successor provision), then the Common Stock otherwise payable pursuant to this
Section 7 will instead be deferred without interest and will not be paid until
the Employee experiences a Separation from Service. In addition, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Internal Revenue Code to distributions due to the
Employee upon or following his or her Separation from Service, then
notwithstanding any other provision of this Award Agreement, any such
distributions that are otherwise due within six months following the Employee’s
Separation from Service will be deferred without interest and distributed to the
Employee in a lump sum on the first business day of the seventh month
immediately following such Separation from Service.”
          5. Section 9 of the Award Agreement is hereby amended in its entirety
to read as follows:
“CHANGE IN CONTROL
In the event of a change in control of the Corporation, as defined in Section 11
of the Plan, the restriction period of all outstanding Units shall be
accelerated so as to cause all outstanding Units to convert to shares of Common
Stock. Such shares will be distributed no later than 21/2 months following the
date of such change in control.”
          6. Section 10 of the Award Agreement is hereby amended to add the
following to the end thereto:
“If the Plan and the Award Agreement are terminated in a manner consistent with
the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix), the Board of Directors
may, in its sole discretion, accelerate the conversion of Stock Units to shares
of Common Stock and immediately distribute such shares of Common Stock to the
Employee.”
          7. The Award Agreement, as amended by the foregoing changes, is hereby
ratified and confirmed in all respects.
[Signatures on next page.]

Page 2 of 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Amendment to be
executed and the Employee has hereunto set his hand as of the day and year first
above written.

            MARTIN MARIETTA MATERIALS, INC.

      By:                Corporate Secretary           
 
      EMPLOYEE

      By:                (Employee’s Signature)     

Page 3 of 3